DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 2 claims and alpha-galactosidase or alpha-Gal A in the reply filed on 6/23/2022 is acknowledged.

Claims 1-30 and 55-59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 1 claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/23/2022.
Claims 31 and 60 are both dependent from claims that are non-elected. Therefore claims 1 and 17 will be examined in the course of this office action but both claims (claims 31 and 60) should be amended to include the limitations of claims 1 and 17 respectively moving forward.    


Information Disclosure Statement

The information disclosure statement filed 12/14/2021 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-33, 35-39, 43-45, 47-48 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al., International Publication No. WO90/08584 (hereinafter referred to as Nair).   
Regarding claims 31-33, 35-39, 43-45, 47-48 and 60, Nair discloses matrix columns (resin matrix as recited in claims 1 and 17; and R group from the formula of claims 1 and 17) bearing aminoglycosides and aminocyclitols as ligands (reads on claims the formulas of claims 1 and 17 when “FG” and “linker” are absent and three of “R groups” are -OH groups) can be used for the separation and isolation of classes of macromolecules such as nucleic acids and proteins.  The composition of loading and eluting buffers can be adjusted to change the relative affinity of the ligands for the macromolecules, thereby influencing their adsorption and desorption (see Abstract).    

Claim Rejections - 35 USC § 103
Claims 31-33, 35-39, 43-45, 47-48 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Trapero et al., NPL document entitled Adamantane substituted aminocyclitols as pharmacological chaperones for Gaucher disease (hereinafter referred to as Trapero).
Regarding claims 31-33, 35-39, 43-45, 47-48 and 60, Trapero discloses an analogous small molecule ligand having the formula: wherein FG is -C(O)N-; Linker is a straight chained aliphatic C3 hydrocarbon; A is -NH-, and R1, R2, R3, R4, and RS are each OH (p1585, "Fig. 1 Compound 1 "), but does not teach an affinity resin wherein R is a resin matrix; and wherein the affinity resin is capable of binding a glycoside-cleaving enzyme. The journal article entitled 'Aminocyclitol-Substituted Phytoceramides and their Effects on iNKT Cell Stimulation' by Harrak et al. (hereinafter 'Harrak') teaches an analogous small molecule ligand having the formula: wherein FG is -C(O)N-; A is -NH-, and R1, R2, R3, R4, and RS are each OH (p1608, "Scheme 1. Compound 1a").   

Claim Rejections - 35 USC § 103
Claims 31-33, 35-39, 43-45, 47-48 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Baindur et al., NPL document entitled Solution-Phase Synthesis of a Library of 3,5,7-Trisubstituted 3H-[1,2,3]triazolo[4,5-d]pyrimidines (hereinafter referred to as Baindur).
Regarding claims 31-33, 35-39, 43-45, 47-48 and 60, Baindur discloses an affinity resin comprising a small molecule ligand having the formula: wherein Risa resin matrix; FG is absent; Linker is absent; R1, R2, R3, R4, and RS are H (Abstract "resin-bound piperidine"), but does not teach wherein the affinity resin is capable of binding a glycoside-cleaving enzyme. PubChem SID 329758054 (hereinafter 'SID') teaches an affinity resin comprising a small molecule ligand having the formula: wherein Risa resin matrix; FG is absent; Linker is absent; R1, R2, R3, R4, and RS are H (p1, Title "StratoSpheres(TM) PL-PIP (Piperidine) resin").  

Claim Rejections - 35 USC § 103
Claims 31-33, 35-39, 43-45, 47-48 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Moise et al., NPL document entitled Substrate and Substrate-Mimetic Chaperone Binding Sites in Human α-Galactosidase a Revealed by Affinity-Mass Spectrometry (hereinafter referred to as Moise).  
Regarding claims 31-33, 35-39, 43-45, 47-48 and 60, Moise discloses on Page 1072, right-hand column, paragraph 2 , "Immobilization of DGJ") an affinity resin wherein N-5-carboxypentyl-1-deoxygalactonojirimycin is covalently coupled to Toyopearl HW-65-NH-2.  Thus, Toyopearl HW-65, which represents the resin matrix is bound to a linker through a functional group -C(O)N- said linker being a straight chain aliphatic C5 hydrocarbon.  Deoxygalactonojirimycin has the following formula:

    PNG
    media_image1.png
    187
    644
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
Claims 31-33, 35-39, 43-45, 47-48 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Fazldeen et al., NPL document entitled A New Sepharose Derivative Containing Covalently Bound myo-Inositol:  Its Structure and Application (hereinafter referred to as Fazldeen).  
Regarding claims 31-33, 35-39, 43-45, 47-48 and 60, Fazldeen discloses an affinity resin comprising a small molecule ligand (see pages 824 and 829).  This affinity resin is a sepharose derivative which is obtained as follows.  Sepharose is first activated by introduction of reactive epoxy groups which are covalently bound to sepharose through a treatment with butanediol diglycidylether.  This epoxy activated sepharose is further reacted with myo-Inositol such that a sepharose derivative containing covalently bound myo-Inositol is obtained.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771